Citation Nr: 0201149	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  99-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for right 
chondromalacia patella.  

2.  Entitlement to a compensable disability rating for left 
chondromalacia patella.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from July 1978 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran testified at a hearing before the undersigned 
Board Member in June 2000.  A transcript of that hearing is 
associated with the record.   

The case returns to the Board following remand to the RO for 
additional development in August 2000.  

The Board notes that the RO denied service connection for 
osteoarthritis of the left knee in a June 2001 rating 
decision.  There is no indication from the claims folder that 
the veteran has yet initiated an appeal of that decision.  
The matter is therefore not currently before the Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's bilateral knee disability is manifested by 
subjective complaints of near constant knee pain that 
increases with certain activities, swelling, instability, and 
popping; objective evidence of some limitation of motion, 
crepitus, and tenderness bilaterally; and radiographic 
evidence of slight effusions and chondromalacic changes 
bilaterally and early osteoarthritis on the left only.  

3.  There is no objective evidence of pain on motion, 
instability, swelling, spasm, deformity, atrophy, weakness, 
fatigue, lack of endurance, or incoordination.    

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
right chondromalacia patella have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2001).

2.  The criteria for a compensable disability rating for left 
chondromalacia patella have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5024, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
October 1998 rating decision, November 1998 statement of the 
case, and June 2001 supplemental statement of the case, the 
RO provided the veteran and his representative with the 
applicable laws and regulations and gave notice as the 
evidence needed to substantiate his claim.  With respect to 
the duty to assist, the RO secured medical examinations to 
determine the status of the veteran's bilateral knee 
disability.  The veteran also authorized the RO to obtain 
private medical records.  There is no indication that there 
are additional private records or VA medical records relevant 
to the claim.  In addition, the veteran has had ample 
opportunity to present evidence and argument in support of 
his claim.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

In addition, the Board is satisfied as to compliance with its 
instructions from the August 2000 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).   

Factual Background

The veteran was awarded service connection for right and left 
chondromalacia patella in an October 1994 rating decision.  
At that time, each disability was assigned a noncompensable 
(zero percent) rating.  

In July 1998, the veteran submitted a claim for increased 
ratings.  In connection with that claim, he underwent a VA 
orthopedic examination in September 1998.  The veteran drove 
a van working as a courier.  The knee pain had increased over 
the years.  He was also diagnosed as having patellar 
tendinitis.  Previous treatment included knee braces and 
aspirin.  Currently, the knee pain was nearly constant and 
increased with climbing stairs.  He did not take medications.  
On examination, the veteran's gait was normal.  There was no 
obvious limitation of motion or pain on motion.  Range of 
motion was from 0 to 100 degrees on the right and from 0 to 
110 degrees on the left.  There was no swelling, deformity, 
or instability.  The veteran reported tenderness to palpation 
over both knees and over the left patellar tendon.  The 
diagnosis was persistent bilateral knee pain, diagnosed as 
chondromalacia patellae and patellar tendinitis.  Knee X-rays 
were normal.

In his January 1999 substantive appeal, the veteran related 
having trouble walking up stairs, pain when sitting with the 
knees bent, and severe pain and swelling when running or in 
cold weather.

During the June 2000 Board hearing, the veteran described 
having daily knee pain.  He was fine in the morning after 
resting, but the pain started with activity.  In addition to 
previously reported symptoms, the veteran stated that he had 
daily bilateral knee instability and popping.  He had to use 
the handrail when climbing stairs.  He had been issued a 
brace in service.  The veteran had not missed much work due 
to his disability, but it affected how fast he could work.  
His other activities were also limited.  He could no longer 
run due to swelling.  There was significant swelling after a 
ten-block walk.  He could not sit for long periods without 
shifting his legs or standing.  The veteran took Tylenol or 
Motrin, which made the pain bearable.  He also sometimes 
elevated his legs to reduce swelling.  He had not received 
treatment since service.    

Notes of an August 2000 visit to Kaiser Permanente reflected 
complaints of left knee pain medially that was deep and worse 
with negotiating stairs.  It could be severe.  Knee 
examination was significant for decreased range of motion 
secondary to pain.  There was no effusion, the kneecap was 
stable, and ligaments were normal.  The assessment was knee 
pain.  The physician prescribed Motrin and physical therapy.  
October 2000 correspondence from the veteran indicated that 
he did not go to physical therapy because it did not help.   

The veteran underwent another VA orthopedic examination in 
January 2001.  He related having continuous knee problems 
since service.  The left knee was more symptomatic than the 
right.  He did not routinely take medications.  He was still 
working as a courier.  Examination of the knees was 
significant for retropatellar crepitus.  There was no 
evidence of joint effusion or ligamentous laxity.  Lachman 
and McMurray tests were negative.  X-rays of the right and 
left knees were negative.  Magnetic resonance imaging (MRI) 
of the right knee showed sympathetic effusion and 
chondromalacic changes.  There was no ligament, meniscus, or 
tendon pathology.  MRI of the left knee showed sympathetic 
effusion, patellar tendinopathy with probable prepatellar 
bursitis and early osteoarthritic changes, and early 
chondromalacic changes.  There was no meniscus or ligament 
pathology.  

In an addendum to the examination report, the examiner 
indicated that he had reviewed the veteran's medical records 
and reports of the diagnostic testing.  He clarified that 
physical examination revealed knee motion from 0 to 140 
degrees.  There was no evidence of pain, fatigue, weakness, 
lack of endurance, or incoordination.  There were slight 
effusions bilaterally that did not preclude the veteran from 
functioning normally.  Based on examination and radiologic 
findings, the diagnosis was bilateral patellar chondromalacia 
with an additional diagnosis of early osteoarthritis of the 
left knee.          

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (listing diagnostic code for 
unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO currently evaluates each knee disability as 
noncompensable by analogy to Diagnostic Code (Code) 5024, 
tenosynovitis.  38 C.F.R. § 4.71a.  Notes specify that 
disabilities rated under diagnostic codes including Code 5024 
are rated as arthritis according to limitation of motion of 
the affected part.  Limitation of knee motion is rated under 
Code 5260, limitation of flexion, or Code 5261, limitation of 
extension.  

Code 5003, degenerative arthritis, also provides that when 
limitation of motion is noncompensable, a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is in order with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups; a 20 
percent rating is appropriate with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
However, Note 2 to Code 5003 clarifies that the 10 and 20 
percent ratings based on X-ray findings will not be utilized 
in evaluating disability under Code 5024.  

Under Code 5260, a noncompensable rating is assigned when 
knee flexion is limited to 60 degrees.  A 10 percent 
evaluation is awarded when flexion is limited to 45 degrees.  
Under Code 5261, if knee extension is limited to 5 degrees, a 
noncompensable rating is assigned.  Extension limited to 10 
degrees warrants a 10 percent disability rating.  

In addition, the RO previously evaluated the veteran's 
bilateral knee disability under Code 5257, other impairment 
of the knee.  Under Code 5257, a 10 percent rating is in 
order when there is slight knee disability from recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.31 
(where the Schedule does not provide a zero percent rating, a 
zero percent shall be assigned if the requirements for a 
compensable rating are not met).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Application 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
appropriate where the diagnostic code is not predicated on 
loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996) (specifically addressing the evaluation of a knee 
disability under Code 5257).

The Rating Schedule also provides for additional diagnostic 
codes for knee disabilities.  However, as the evidence shows 
the existence of knee motion, application of Code 5256, 
ankylosis of the knee, is not supported.  Similarly, there is 
no evidence of dislocated semilunar cartilage (Code 5258) or 
symptomatic knee following removal of semilunar cartilage 
(Code 5259), no evidence of tibia and fibula impairment (Code 
5262) and no evidence of acquired, traumatic genu recurvatum 
(Code 5263).  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

In this case, although the veteran describes giving way in 
the knees, both the September 1998 and January 2001 VA 
examination reports are negative for instability.  The 
January 2001 MRIs show no ligament or meniscus abnormality.  
Therefore, there is no basis for establishing a compensable 
evaluation for either knee disability under Code 5257.

Range of knee motion is 0 to 100 degrees on the right and 0 
to 110 degrees on the left, as of the September 1998 VA 
examination.  Notes of the August 2000 private treatment 
reflect a finding of decreased range of motion of the left 
knee secondary to pain without exact range of motion.  The 
January 2001 examination report shows normal range of motion 
bilaterally.  See 38 C.F.R. § 4.71, Plate II (normal range of 
motion for the knee).  Thus, there is no compensable 
limitation of motion under either Code 5260 or Code 5261.  

However, assuming the existence of some limitation of motion, 
even if otherwise noncompensable, a 10 percent rating may be 
assigned pursuant to Code 5003.  The Board notes that there 
is evidence of degenerative arthritis in the left knee only.  
However, despite the general finding of limitation of left 
knee motion due to pain on private examination in August 
2000, both VA examinations are negative for objective 
confirmation of limitation of motion due to findings of 
swelling, muscle spasm, or pain on motion.    

With respect to functional loss, the Board acknowledges 
subjective complaints of near constant knee pain that 
increased with certain activities, as well as swelling, 
instability, and popping.  Physical examination confirms only 
retropatellar crepitus and some tenderness to palpation.  
However, as discussed above, examination did not disclose 
swelling or evidence of pain on motion.  Moreover, there is 
no clinical evidence of deformity, atrophy, weakness, 
fatigue, or lack of endurance.  X-rays of the knees are 
normal.  In addition, the January 2001 VA examiner 
specifically stated that the slight bilateral effusions shown 
on MRI did not preclude normal functioning.  Accordingly, the 
Board finds no basis for establishing a compensable rating on 
the basis of functional loss.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  In fact, there is no evidence of 
any knee-related hospitalization or unemployment.  The 
veteran does not allege that his bilateral knee disability 
significantly impacts his ability to work.  

In summary, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for 
either right chondromalacia patella or left chondromalacia 
patella.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.71a, Codes 5003 and 5024.   


ORDER

A compensable disability rating for right chondromalacia 
patella is denied. 

A compensable disability rating for left chondromalacia 
patella is denied.    



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



